MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-15-00211-CV

                      OMONIEFE MARY BAZUNU, Appellant

                                           V.

               MONEYGRAM PAYMENT SYSTEMS, INC., Appellee

    Appeal from the 127th District Court of Harris County (Tr. Ct. No. 2014-46325)

TO THE 127th DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 28th day of May 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                     Appellant, Omoniefe Mary Bazunu, has neither
             established indigence nor paid, or made arrangements to pay,
             all the required fees. After being notified that this appeal was
             subject to dismissal, appellant did not adequately respond. It
             is therefore CONSIDERED, ADJUDGED, and ORDERED
             that the appeal be dismissed.

                  The Court orders that the appellant, Omoniefe Mary
             Bazunu, pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered May 28, 2015.
              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Bland, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




August 7, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT